Exhibit 10.29

 

REXAM

BEVERAGE CAN

Americas

 

September 3, 2003

 

Mr. John J. Culhane

General Counsel & Corporate Secretary

Coca-Cola Bottlers’ Sales & Service Company LLP

2500 Windy Hill Parkway

Atlanta, GA 30339

 

Dear Mr. Culhane,

 

This letter confirms our discussions and amends our Can Supply Agreement, dated
January 1, 1999, as amended June 25, 2002 (the “Agreement”), as follows:

 

1. Notwithstanding Exhibit A of the Agreement, Rexam shall provide CCE with 100%
of its requirements for up to 5 color labels and with its current requirements
for 6 color labels, which constitutes 15% of CCE’s total requirements. Requests
for supply beyond the current requirements may require further discussions.

 

2. CCE hereby waives the reduction of $*** in the price paid by CCE for cans
that it would be entitled to receive commencing on January 1, 2004, as provided
in Section IV (a) of Exhibit C of the Agreement.

 

3. The price CCE pays for cans shall be reduced effective April 1, 2003, by $***
per thousand ($***/bodies, $***/ends), to reflect the reduction in ingot
conversion charges received from Alcan, as a result of the April 1, 2003
decrease in PPI.

 

If you are in agreement with the above, please sign where indicated below and
return a copy of this letter to me.

 

Sincerely,

/S/ PATRICK J. SULLIVAN

Vice President, Sales

Rexam Beverage Can Company

 

Accepted an agreed to on behalf of

COCA-COLA ENTERPRICES INC.

/S/ JOHN J. CULHANE

John J. Culhane

General Counsel & Corporate

Secretary

Coca-Cola Bottlers Sales and Services

Company, LLC as Agent for

Coca-Cola Enterprises Inc.

 

***CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

     

REXAM BEVERAGE CAN COMPANY

8770 WEST BRYN MAWR AVENUE

SUITE 175

CHICAGO, ILLINOIS 60631-3655

USA

TEL: +1 773 399 3000

 

 